COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


UNITED PARCEL SERVICE, INC. AND
 LIBERTY INSURANCE CORPORATION
                                                                    MEMORANDUM OPINION *
v.     Record No. 0047-10-1                                             PER CURIAM
                                                                        MAY 18, 2010
MICHAEL ROGER MASTERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Patricia C. Arrighi; PennStuart, on brief), for appellants.

                 (Philip J. Geib; Philip J. Geib, P.C., on brief), for appellee.


       United Parcel Service, Inc. and Liberty Insurance Corporation (employer) appeal a

decision of the Workers’ Compensation Commission concluding Michael Roger Masterson

(claimant) experienced a change in circumstances whereby his current back injuries required the

commission to terminate an award of temporary total disability benefits resulting from his

October 13, 2002 workplace injury and establish an award of temporary total disability benefits

for a disability related to his August 27, 2007 workplace injury. Employer contends the

commission was without authority to terminate the 2002 award because the deputy commissioner

failed to address the issue in an evidentiary hearing. Employer also contends the commission

erred in terminating the 2002 award instead of vacating the entire award based upon new medical

evidence. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Masterson v. United Parcel Service, Inc., VWC File Nos. 212-13-72, 235-46-46


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(Dec. 16, 2009). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-